Case 1:20-cr-00014-RMB Document 59 Filed 07/20/21 Page 1of1
Case 1:20-cr-00014-RMB Document 58 Filed 07/19/21 Page 1 of 1

 
 

pOCUR WENT I THE LAW OFFICES OF
| ELECTRONICALLY PNA HANIEL Z. MARMUR, PLLC

ETH AVENUE, 40TH FLOOR, NEW YORK. NY 10110
BOC #: T: 242-257-4894 F: 646-829-9519

DATE FILED: 3. fzef2) NMARMUR@MARMURLAW.COM

VAY, MARMURLAVY, COM

 

 

 

July 19, 2021

The Honorable Richard M. Berman
United States District Judge

for the Southern District of New York
500 Pearl Street

New York, NY 10007

Re: United States v. Jose Ramirez-Encarnacion, 20 Cr. 14 (RMB)
Dear Judge Berman:
I write on behalf of Jose Ramirez-Encarnacion to respectfully request that the

Court adjourn the sentencing, currently scheduled August 11 at 9:00 am, until the end of
September, which is a convenient date for both of the parties. The requested adjournment is to
allow the defense to obtain additional letters of support, finalize a sentencing submission, and to
accommodate my professional commitments and summer holiday schedules. I have spoken to
AUSA Matthew Hellman, who informs me that the government consents to this request. Thank
you for your consideration of this matter.

Respectfully,

‘sf Nathaniel Z. Marmur

Nathaniel 7. Marmur

cc: AUSA Matthew Hellman (by ECF)

 

Senkeuce is adiourned te

9/3012) at ¥i30am.
1st0n_|

QHS 12). Government’

submission is Awe 9/23/21,

 

 

SO ORDERE
Date: 7/2 a “Keboneal A. “Seeraes
Richard M. Berman, U.S.D.J.

 

 

 

 
